MEMORANDUM***
Substantial evidence supports the National Labor Relations Board’s determination of the end dates of the backpay periods and its use of the formulas employed to determine the amount of backpay owed to each claimant. NLRB v. Int’l Ass’n of Bridge, Structural and Reinforced Iron Wrks, Local 378, 532 F.2d 1241, 1242 (9th Cir.1976). Cable Car Advertisers, Inc. did not carry its burden of proving that the award to any of the plaintiffs should have been reduced. M Rests., Inc. v. NLRB, 621 F.2d 336, 337-38 (9th Cir.1980); NLRB v. Carpenters Union, 433 F.2d 934, 935 (1970).
In consequence, Cable Car’s petition for review is DISMISSED and the Board’s cross-petition for summary enforcement of its backpay order is GRANTED.

 The Honorable Robert E. Cowen, Senior Circuit Judge for the Third Circuit, sitting by designation.